Citation Nr: 1822144	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic kidney disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  He served honorably in the United States Marine Corps, including at Camp Lejeune, North Carolina.  The Board thanks the Veteran for his service to our country. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his August 2014 substantive appeal, the Veteran indicated that he wanted to have a hearing on his claim.  However, in March 2015 he withdrew that request and indicated that he wanted the Board to decide his appeal without a hearing.  In addition, the Board notes that in November 2014 the Veteran submitted a separate substantive appeal pertaining to service connection for a right breast condition.  However, as it appears the RO is actively working on that appeal and no statement of the case has been issued for it, the Board declines taking jurisdiction over that appeal for the sole purpose of remanding for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

Although the Veteran has a current diagnosis, the medical evidence of record indicates that his chronic kidney disease is not associated with service and he does not qualify for service connection under any of the potentially applicable legal presumptions.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic kidney disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Direct service connection may be awarded with a showing of medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus (causal link) between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  See §§ 3.303(b), 3.307.  The chronic diseases VA currently recognizes for the purpose of this presumption includes cardiovascular-renal disease, an umbrella term that also refers to chronic kidney disease.  See 38 C.F.R. § 3.309(a).  Evidence of continuity of symptoms may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus (causal link) between the present disability and the postservice symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b).

In addition, pursuant to 38 C.F.R. § 3.309(f), if a veteran or former reservist or member of the National Guard was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of §3.307(a)(7) (as described in the previous paragraph), then the following diseases shall be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  If service connection is not warranted on a presumptive basis, it can still be pursued on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the purposes of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptoms of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical [causation] or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Analysis

Here, the Veteran has a current disability.  During the pendency of this claim in September 2013, he was diagnosed with chronic kidney disease.  Accordingly, the first element of direct service connection has been met.  The Board notes that although the Veteran has qualifying active duty service at Camp Lejeune for the purposes of the presumption under 3.309(f), chronic kidney disease is not one of the diseases to which it applies.  As a result, further consideration of the Veteran's claim under the Camp Lejeune presumption is not warranted. 

Next, the Veteran contends that his chronic kidney disease is due to his documented exposure to the contaminated water at Camp Lejeune.  In the September 2013 rating decision, the RO conceded in-service exposure.  Accordingly, the second element of direct service connection has been met.  The Board notes that the Veteran has not contended (and the evidence does not suggest) that his chronic kidney disease is due to any other injury, illness, or event during service.    

However, turning to the question of whether there is a nexus, or causal link, between the Veteran's current disability and service, the Board concludes that the evidence does not support a finding that chronic kidney disease was incurred in service.  In September 2013, a VA examiner opined that it is less likely as not that his chronic kidney disease was caused by or the result of contaminants at Camp Lejeune.  The opinion was supported by a thorough explanation (rationale) based on the Veteran's lay statements about his exposure, his service treatment records and medical history, and a review of the relevant medical literature.  In May 2014, a different VA examiner opined that it is less likely than not that the Veteran's kidney condition is due to any event, injury, or experience in service.  This opinion was also informed by the Veteran's lay statements, a review of service treatment records and medical history to include detailed urine testing, and consideration of other potential causes.  In sum, based on the competent medical evidence of record, the Board finds there is no causal link between the Veteran's military service and chronic kidney disease and therefore direct service connection is not warranted. 

Last, the Board notes that it has considered the applicability of presumptive service connection under 38 C.F.R. § 3.309(a) and continuity of symptoms because the Veteran's diagnosis of chronic kidney disease is included in the listed diseases in the category of cardiovascular-renal disease.  However, because that condition was not noted during service; because the evidence does not support a finding of continuity of symptoms; and because there is no evidence that the condition was manifested to a compensable degree during the year following service, service connection cannot be awarded on this basis.  


ORDER

Service connection for chronic kidney disease is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


